Case 3:21-cv-03022-TLB-MEF Document 23                 Filed 07/21/21 Page 1 of 2 PageID #: 54




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                    HARRISON DIVISION

 TIMOTHY AARON LIVELEY                                                                  PLAINTIFF


                  v.                   Civil No. 3:21-cv-03022


 SHERIFF DARREN REED, Ozark
 County Sheriff’s Department; and
 DEPUTY JUSTIN BROWN                                                                DEFENDANTS


                                               ORDER

           Plaintiff has filed two motions for the issuance of subpoenas (ECF Nos. 21 & 22). In the

 first Motion (ECF No. 21), Plaintiff asks the Court to have John Keeling subpoenaed as a witness

 and/or obtain a statement from him as to where “he picked up my truck after I was arrested by”

 Deputy Brown. This Motion (ECF No. 21) is DENIED. No hearing or trial has been scheduled

 that requires the presence of witnesses. Further, Plaintiff can obtain a statement directly from Mr.

 Keeling without the intervention of the Court.

           In the second Motion (ECF No. 22), Plaintiff asks the Court to subpoena the following:

           (1) from Baxter County, Arkansas, the petition to revoke his sentence showing “false

 violations caused by Deputy Brown,” the third or amended petition to revoke his sentence showing

 “new charges” relating to the arrest by Deputy Brown, and the sentencing order from the

 Fourteenth Judicial District, Third Division, that shows as a departure reason an aggravating factor

 of the existence of multiple concurrent sentences being entered as a result of the two petitions to

 revoke;

           (2) from Ozark County, Missouri, his booking sheet showing the date of his arrest and

                                                  1
Case 3:21-cv-03022-TLB-MEF Document 23                 Filed 07/21/21 Page 2 of 2 PageID #: 55




 charges;

        (3) from Howell County, Missouri, his booking sheet showing “the date in question as to

 when Ozark County, Missouri, transported there.”

        Plaintiff does not indicate he directly attempted to obtain copies of any of these documents.

 The documents from Ozark County should have been provided to the Plaintiff as part of the initial

 disclosures required by the Initial Scheduling Order (ECF No. 15). Plaintiff may refile a motion

 for any documents he is not able to obtain himself directly from the involved courts or facilities.

 In the motion, he should set forth the efforts he made to obtain the documents without intervention

 of the Court. The Motion (ECF No. 22) is DENIED.

        IT IS SO ORDERED this 21st day of July 2021.


                                                      /s/   Mark E. Ford
                                                      HON. MARK E. FORD
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
